         Case 1:18-cv-00112-JEB Document 75 Filed 10/31/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 CENTER FOR BIOLOGICAL
 DIVERSITY, et al.,

        Plaintiffs,
               v.                                      Civil Action No. 18-112 (JEB)
 WILBUR ROSS, in his official capacity as
 Secretary of Commerce, et al.,

        Defendants,

               and

 MASSACHUSETTS LOBSTERMEN’S
 ASSOCIATION, INC.,

        Defendant-Intervenor.


                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

ORDERS that:

      1. Defendants’ Motion to Stay is DENIED;

      2. Defendants shall file their opposition to Plaintiffs’ Motion for Summary Judgment by

          November 14, 2019; and

      3. Plaintiffs’ Motion for Hearing is DENIED.

                                                 /s/ James E. Boasberg
                                                 JAMES E. BOASBERG
                                                 United States District Judge

Date: October 31, 2019




                                                 1
